Title: From Benjamin Franklin to Meÿer, 20 October 1779
From: Franklin, Benjamin
To: Meÿer, Jean


SirPassy, Oct. 20. 1779.
I received the Letter you did me the honour of writing to me dated the 9th. Instant. I am quite unacquainted with the affairs of the Ranger, and never had anything to do with the Payment of Shares of her Prizes to any Person whatever: I cannot therefore understand Mr. Schweighhauser’s referring you to me; but I will write to him about it. I have the honour to be, Sir Your most. o. & m. h. s.

Mr. Meyer

